Exhibit 10.1

NAVIENT CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

(As Amended and Restated Effective October 1, 2015)

 

ARTICLE I. INTRODUCTION

The Navient Corporation Deferred Compensation Plan for Directors (the “Plan”) is
hereby amended and restated by Navient Corporation (the “Corporation”) effective
as of October 1, 2015 (the “Effective Date”).

The Plan, originally named the Student Loan Marketing Association Deferred
Compensation Plan for Directors, was adopted on February 21, 1995, for the
benefit of directors of the Student Loan Marketing Association, the predecessor
of SLM Corporation. The Plan was later renamed the SLM Corporation Deferred
Compensation Plan for Directors, as amended and restated effective October 1,
2010. The Plan was amended and restated, effective as of May 1, 2014, to reflect
an assumption and continuation of the SLM Corporation Deferred Compensation Plan
for Directors, a portion of which was spun-off to be maintained by New BLC
Corporation (later renamed SLM Corporation) or an affiliate thereof. Effective
May 1, 2014, the Plan was renamed the Navient Corporation Deferred Compensation
Plan for Directors.

This Plan includes certain Grandfathered Accounts (defined below), which shall
continue to be subject to, and governed by, the terms of the Plan as in effect
on December 31, 2004. “Grandfathered Account” means the separate memorandum
account maintained by the Corporation for a Plan participant to which amounts
that were deferred and vested prior to January 1, 2005, and any earnings
attributable thereto, are credited.

With respect to deferrals after December 31, 2004, the Plan is to be interpreted
as necessary to comply with Section 409A of the Internal Revenue Code of 1986
and Treasury Regulations Section 1.409A-1 et. seq., as they both may be amended
from time to time, and other guidance issued by the U.S. Department of Treasury
and U.S. Internal Revenue Service thereunder (“Section 409A”). If an amount
credited to a Grandfathered Account becomes subject to Section 409A, such amount
shall be deemed governed by the Plan, as amended and restated herein, and shall
be paid in accordance with Section 4.9.

 

ARTICLE II. DEFERRAL OPPORTUNITY

Section 2.1. Each year during the annual enrollment period determined by the
Corporation (“Annual Enrollment Period”) any non-employee director (“Director”)
of the Corporation may, in accordance with rules, procedures and forms specified
from time to time by the Corporation, elect to defer receipt of either all or a
specified part of the Director’s retainer or fees (as set forth in Section 4.3
below) for the following calendar year (the “Deferral Election”). Any amount so
deferred (the “Deferred Amount”), shall be credited to a memorandum account
maintained by the Corporation on behalf of the Director (the “Deferred Account”)
and paid out as hereinafter provided. In addition, an individual may make an
election prior to commencing

 

1



--------------------------------------------------------------------------------

his or her initial term as a member of the Board and such election shall be
effective as of the date the Director commences such term or, if permitted by
the Corporation in its sole discretion, such later time as permitted by
Section 409A.

Section 2.2. A Director who does not file a Deferral Election before the last
day of the calendar year (or any earlier date required by the Corporation) to
defer earnings for the following calendar year will be treated as having elected
not to defer any amounts for the following calendar year. A Director who does
not file a Deferral Election with respect to a calendar year may file a Deferral
Election for a subsequent calendar year in accordance with Article II.

 

ARTICLE III. PARTICIPATION

Section 3.1. To participate in this Plan, a Director shall submit to the
Corporation a Deferral Election form relating to all or part of the retainer or
fees he or she is entitled to receive as a Director.

 

ARTICLE IV. DEFERRAL ELECTIONS

Section 4.1. Content of Deferral Election. Upon filing a Deferral Election, a
Director shall designate the amount to be deferred; elect the deferral period;
elect to have such deferred amounts invested in one or more notional investment
options offered under the Plan; elect the time and form of payment; and
designate a beneficiary.

Section 4.2. Effective Date of Deferral Election. Deferral Elections are
effective on a calendar year basis and become irrevocable no later than the
December 31 before the beginning of the calendar year to which the elections
relate.

Section 4.3. Amount to be Deferred. A Director may elect to defer all or a
portion of his or her annual retainer, meeting fees, or per diem payments,
whether such amounts otherwise would be payable in the form of cash or equity.
Any Deferred Amount shall be credited to the Director’s Deferred Account and
paid out as hereinafter provided.

Section 4.4. Deferral Period. At the election of the Director, the payment of
the Deferred Account shall commence as soon as administratively possible (but no
later than 90 days) after: (i) the first day of the tenth month after the
Director ceases to be a Director of the Corporation for any reason; (ii) the
first day of the tenth month after the Director ceases to be a Director and
attains an age specified by the Director at the time of the Deferral Election;
or (iii) the expiration of a period of years not shorter than three years. For
the avoidance of doubt, payment shall commence on the first day of the calendar
year elected by the Director; provided, however, that the Director may not elect
a calendar year that is earlier than the third calendar year following the date
of the Deferral Election. A Director may not designate the taxable year of
distribution except to the extent permitted in subsection (iii) above.

For purposes of the Plan, a Director shall not be considered to cease to be a
Director unless the cessation of the Director’s service as a Director
constitutes a separation from service within the meaning of Section 409A. A
Director shall not be allowed to receive the Deferred Account before the
expiration of the Deferral Period, unless the Director meets the requirements of
a hardship as provided in Article VI, nor shall a Director be allowed to defer
his or her Deferred Account beyond the Deferral Period.

 

2



--------------------------------------------------------------------------------

Section 4.5. Investment Election. Except as otherwise provided below in
Section 4.7, a Director’s Deferred Account shall be credited with earnings in
accordance with the investment options that are offered under the Plan from time
to time (“Investment Options”) and elected by the Director. In the event no
investment election is received, a Director’s account shall be deemed invested
in an Investment Option that has been designated as a default investment option
by the Corporation.

Section 4.6. Investment Options. The Corporation reserves the right, on a
prospective basis, to add, delete, or modify the Investment Options offered
under the Plan. The deemed rate of return, positive or negative, credited under
each Investment Option shall be based upon the investment performance of such
option, and shall equal the total return of such option, net of asset based
charges, including, without limitation, money management fees, fund expenses and
mortality and expense risk insurance contract charges. Notwithstanding that the
rates of return credited to a Director’s Deferred Account are based upon the
performance of the Investment Options, the Corporation shall not be obligated to
invest any Deferred Amount, or any other amount, in such Investment Options.

Section 4.7. Navient Stock Fund. Any portion of a Director’s Deferred Account
representing a deferral of compensation that otherwise would have been payable
in the form of equity shall be automatically invested in an Investment Option
representing shares of the Corporation’s common stock or a successor class of
stock (the “Navient Stock Fund”). All Deferred Amounts that are invested in the
Navient Stock Fund shall be converted into a number of shares (or fraction
thereof), and such number of shares shall be credited to the Director’s Deferred
Account at the time such Deferred Amount would have been paid but for the
Deferral Election. That portion of a Director’s Deferred Account invested in the
Navient Stock Fund will be credited with additional shares determined by
reference to any dividends paid on or adjustments to the Corporation’s common
stock or a successor class of stock (“Common Stock”) through the date of
distribution. The conversion of deferred earnings, dividends, or other cash
payments into a number of shares of Common Stock shall be based on the fair
market value of a share of Common Stock at the close of business on the business
day immediately preceding the date on which a Director receives a credit to his
or her Deferred Account under this Plan, which shall be the last sale price on
the NASDAQ Stock Exchange on such business day, or, if there shall have been no
such sale so reported on that business day, on the last preceding business day
on which such a sale was so reported.

Section 4.8. Vesting of Deferred Account. A Director’s Deferred Account shall be
100% vested and non-forfeitable at all times, with the exception of any portion
of the Deferred Account representing a deferral of compensation that otherwise
would have been payable in the form of equity, which shall be subject to the
vesting conditions (if any) otherwise applicable to such equity-based
compensation.

Section 4.9. Form of Payment. A Director may elect to receive his or her
Deferred Account in a lump sum or annual installments, not exceeding 15
installments. Any portion of a Director’s Deferred Account invested in the
Navient Stock Fund shall be paid in Common Stock,

 

3



--------------------------------------------------------------------------------

and any remaining portion shall be paid in cash. If a Director elects to receive
his or her Deferred Account in annual installments, such installments shall
equal: (i) the value of the Deferred Account on the date that payments begin
divided by the number of installments elected by the Director, plus
(ii) investment earnings credited to the Deferred Account since the payment of
the previous installment; and each annual installment will be paid during the
year in which it is due.

Section 4.10. Default Time and Form of Payment. If a Director fails to elect a
time and form of distribution, the Director’s Deferred Account will be
distributed in the form of a single lump sum payment as soon as administratively
possible (but no later than 90 days) after the first day of the tenth month
after the Director ceases to be a Director of the Corporation for any reason.

Section 4.11. Death Benefit. In the event of a Director’s death, the entire
balance in the Director’s Deferred Account shall be paid to his or her
beneficiary as soon as administratively possible after his or her death but in
no event later than the end of the year in which the Director’s death occurred
or, if later, the 15th day of the third calendar month following the Director’s
death.

Section 4.12. Beneficiary Designation. A Director may designate a beneficiary or
beneficiaries to receive the balance of his or her Deferred Account upon his or
her death. Any death benefit with respect to a Director who did not designate a
beneficiary or who is not survived by a beneficiary shall be paid to the
personal representative of the Director.

 

ARTICLE V. TERMINATION/AMENDMENT OF DEFERRAL ELECTION

Section 5.1. Termination of Deferral Election. Once a Deferral Election becomes
irrevocable for a calendar year, a Director may not terminate the deferral of
his or her earnings during that calendar year. A Director may not modify his or
her current or prior year Deferral Elections, except as provided in this Article
5.

Section 5.2. Increase or Decrease in Deferred Amount. A Director may increase or
decrease the amount of retainer or fees that are deferred in a future calendar
year by filing a new Deferral Election during the relevant Annual Enrollment
Period. Any such election shall be effective only for the calendar year
following the year in which the Corporation receives the new Deferral Election.

Section 5.3. Change in Investment Election. A Director may change his or her
investment election with respect to any portion of his or her Deferred Account
that is not invested in the Navient Stock Fund, and such change shall be
effective on the later of the date that it is received by the Corporation or the
date elected by the Director. A Director may not change his or her investment
election with respect to that portion of his or her Deferred Account invested in
the Navient Stock Fund.

A change in investment election may apply to amounts previously deferred and/or
amounts to be deferred after the effective date of the modification, as
specified by a Director. Any investment election into the Navient Stock Fund
shall be subject to the Corporation’s open trading-window policy governing the
purchase and sale of its Common Stock (except when the Director has ceased to be
a Director and is no longer subject to such policy).

 

4



--------------------------------------------------------------------------------

Section 5.4. Change in Deferral Period. A Director may change the Deferral
Period with respect to deferrals in a future calendar year by filing a new
Deferral Election during the relevant Annual Enrollment Period. This change
shall be effective only for amounts earned in the calendar year following the
calendar year in which the Corporation receives the new Deferral Election.

Section 5.5. Change in Form of Payment. A Director may change the form of
payment with respect to deferrals in a future calendar year by filing a new
Deferral Election during the relevant Annual Enrollment Period. This change
shall be effective only for amounts earned in the calendar year following the
calendar year in which the Corporation receives the new Deferral Election.

Section 5.6 Change in Beneficiaries. A Director may change beneficiaries by
filing a written change of beneficiary designation form with the Corporation and
such new beneficiary designation shall be effective upon receipt by the
Corporation.

Section 5.7. Cessation of Service. Upon cessation of service as a Director, the
terms of this Plan shall continue to govern a Director’s Deferred Account until
the Deferred Account is paid in full. Accordingly, a Director’s Deferred Account
shall continue to be credited with investment earnings, and the Deferral Period
shall continue in effect.

 

ARTICLE VI. HARDSHIP DISTRIBUTION

Section 6.1. In the event of a substantial, unforeseen hardship, a Director may
file a notice with the Chairman of the Nominations and Governance Committee of
the Board of Directors (the “Committee”), advising the Committee of the
circumstances of the hardship, and requesting a hardship distribution. Upon
approval by the Committee of a Director’s request, the Director’s Deferred
Account, or that portion of a Director’s Deferred Account deemed necessary by
the Committee to satisfy the hardship (determined in a manner consistent with
Section 409A) plus amounts necessary to pay taxes reasonably anticipated because
of the distribution, will be distributed in a single lump sum as soon as
administratively possible (but no later than 90 days) following the date of
approval. The Committee, in its sole discretion, shall determine how a
Director’s Cash and Common Stock accounts shall be debited for the distribution.
No member of the Committee may vote on, or otherwise influence a decision of the
Committee concerning his or her request for a hardship distribution. If the
Committee approves a Director’s hardship distribution request, then effective as
of the date the request is approved, the Committee shall cancel the Director’s
Deferral Election, if any, for the remainder of the calendar year. A Director
whose Deferral Election is cancelled in accordance with this Section 6.1 may
file a new Deferral Election for the following calendar year in accordance with
Article II. A hardship distribution by a Director shall have no effect on any
amounts remaining in the Plan following the hardship distribution.

Section 6.2. For purposes of this paragraph, a substantial, unforeseen hardship
is a severe financial hardship resulting from extraordinary and unforeseeable
circumstances arising

 

5



--------------------------------------------------------------------------------

as a result of events beyond the Director’s control, such as (i) an illness or
accident of the Director or the Director’s spouse, the Director’s beneficiary,
or the Director’s dependent (as defined in Internal Revenue Code section 152,
without regard to Code sections 152(b)(l), (b)(2), and (d)(1)(B)), (ii) a loss
of the Director’s property due to casualty, or (iii) other similar extraordinary
and unforeseeable circumstances, all as determined in the sole discretion of the
Committee. A hardship distribution shall not be made to the extent such hardship
is or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Director’s assets, to the extent the
liquidation of such assets would not itself cause a severe financial hardship,
or (iii) by cessation of deferrals under the Plan. Examples of what are not
considered to be unforeseeable hardships include the need to send a Director’s
dependent or child to college, or the desire to purchase a home.

 

ARTICLE VII. ACCELERATION OF PAYMENT

Section 7.1. The Plan shall not permit the acceleration of the time or schedule
of any payment, except as set forth herein or as otherwise permitted by
Section 409A. The Committee may, in a manner that results in Section 409A
compliance, determine to accelerate the time of a Director’s payment if at any
time the Plan, as applicable to such Director, fails to meet the requirements of
Section 409A. Such amount may not exceed the amount required to be included in
income as a result of the failure to comply with Section 409A. Any such tax
liability distribution shall be paid between the date of the Committee’s
determination and the end of the calendar year during which the determination
occurred, or if later, the 15th day of the third calendar month following the
date of the Committee’s determination.

 

ARTICLE VIII. SECTION 409A

Section 8.1. The Plan is intended to comply with Section 409A, and shall be
construed and administered accordingly to the extent Section 409A applies to the
Plan. To the extent that a provision of the Plan would cause a conflict with the
requirements of Section 409A, or would cause the administration of the Plan to
fail to satisfy Section 409A, such provision shall be deemed null and void to
the extent permitted by applicable law. Nothing herein shall be construed as a
guarantee of any particular tax treatment to a Director.

 

ARTICLE IX. CREDITOR STATUS

Section 9.1. The rights of a Director in his or her Deferred Account shall be
only as a general, unsecured creditor of the Corporation. Any amount of cash or
number of shares of Common Stock payable under this Plan shall be paid solely
from the general assets or authorized Common Stock of the Corporation and a
Director shall have no rights, claim, interest or lien in any property which the
Corporation may have, acquire, or otherwise identify to assist the Corporation
in fulfilling its obligation to any and all Directors under the Plan.

 

ARTICLE X. ADMINISTRATION AND TERMINATION

Section 10.1. The Secretary of the Corporation shall provide a copy of this Plan
to each Director.

 

6



--------------------------------------------------------------------------------

Section 10.2. The Board may, at any time and in its sole discretion, terminate
or amend the Plan in accordance with Section 409A; provided, however, that no
such termination or amendment shall reduce or in any manner adversely affect the
rights of any Director with respect to benefits that are payable or become
payable under the Plan as of the effective date of such amendment or
termination. In the event of termination, existing Deferred Accounts shall be
paid in accordance with the terms of the Plan except to the extent the Plan is
terminated in accordance with the requirements of Section 409A, in which event
the existing Deferred Accounts shall be paid in accordance with Section 409A.

IN WITNESS WHEREOF, Navient Corporation has caused this amended and restated
Plan to be duly executed in its name and on its behalf as of the 30th day of
July, 2015.

 

NAVIENT CORPORATION By:  

/s/ MARK L. HELEEN

Name:   Mark L. Heleen Title:   Secretary

 

7